Citation Nr: 1731978	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  05-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumber spine disorder.

2. Entitlement to service connection for a nasal/sinus disorder, to include sinusitis and rhinitis.

3. Entitlement to service connection for a hiatal hernia with reflux esophagitis and GERD, to include as secondary to service-connected peptic ulcer disease.

4. Entitlement to a rating in excess of 10 percent since September 5, 2003, for peptic ulcer disease (PUD).


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from February 2004, September 2004, and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. The February 2004 rating decision continued the Veteran's ten percent disability rating for his PUD. The September 2004 rating decision declined to reopen the Veteran's claim for service connection for a lumbar spine disorder. The September 2006 rating decision denied service connection for hiatal hernia with reflux esophagitis and for a nasal/sinus disorder. 

The procedural history of these claims have been thoroughly set forth in the February 2008, May 2011, November 2013 and September 2015 Board remands. 

Pursuant to a joint motion for remand (JMR) filed by VA and the Veteran in April 2014, the Court of Appeals for Veterans Claims (CAVC) vacated portions of the Board's November 2013 decision and remanded it to the Board for compliance with its instructions. Before the CAVC, the parties agreed that the Board erred when it considered the effects of medication not contemplated by the rating criteria for rating the Veteran's PUD. In addition, the Board failed to comply with the duties of a hearing officer when the hearing officer failed to suggest to the Veteran during the hearing that he may submit additional evidence in support of his claim for entitlement to service connection for a lumbar spine disorder. 

In September 2015, the Board remanded the issue of whether new and material evidence had been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder to the RO to provide adequate notice regarding what constitutes "new and material" evidence sufficient to reopen a previously denied claim. In addition, the Board instructed the RO to review all recently submitted evidence in support of the Veteran's outstanding service connection and increased rating claims. All actions ordered by the remand have been accomplished.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not raised the issue of TDIU and reported at his November 2012 medical examination that his service-connected peptic ulcer disease did not impact his ability to work. Therefore, entitlement to a TDIU has not been reasonably raised by the Veteran or the evidence of record, and it is not considered part of this appeal. 

In an April 2017, the Veteran's son argued that as of March 1993, VA had found the Veteran's disorders service connected. However, the Board has examined the cited rating decision, which indicates that the RO did not then grant service connection for the disorders, but instead calculated the Veteran's non-service-connected disorders. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 493-94   (2016).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a December 1996 decision, the Board denied service connection for a lumbar spine disorder. Although notified of the denial in a December 1996 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since December 1996, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disorder.

3. The Veteran's nasal congestion symptoms are not etiologically related to service. 

4. The Veteran's current hiatal hernia with esophagitis reflux and GERD was not incurred in or aggravated by service or service-connected disorder. 

5. During the course of the appellate period, the Veteran's PUD demonstrated as a mild ulcer with non-severe symptoms lasting on average less than one day to nine days in duration with a frequency of four or more times a year, but did not demonstrate as a moderate ulcer with recurring severe symptoms lasting on average 10 days in duration with a frequency of two to three times a year.


CONCLUSIONS OF LAW

1. The December 1996 Board decision denying service connection for a lumbar spine disorder is final. 38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2. As pertinent evidence received since the December 1996 denial is new but not material, the criteria for reopening the claim for service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38  C.F.R. § 3.156 (2016).

3. The criteria for service connection for a nasal/sinus disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for service connection for hiatal hernia with reflux esophagitis and GERD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. The criteria for a rating in excess of 10 percent for peptic ulcer disease since September 5, 2003, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.114, Diagnostic Code (DC) 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Service connection for a lumbar spine disorder

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a). The appellant did not file a notice of disagreement within one year of the December 1996 notice of the Board decision denying service connection for a lumbar spine disorder. That decision is final. 

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A.    §§ 7104 (b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen a claim for a lumbar spine disorder. In an October 1972 rating decision, the RO denied service connection. The Veteran did not initiate a timely appeal, and the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R.        § 20.1103. 

In January 1975, the Veteran petitioned to reopen his claim for service connection for a lumbar spine disorder. In an October 1975 decision, the RO reopened the claim but denied service connection. The Veteran initiated a timely appeal, and in June 1976, the Board's decision to deny service connection for a lumbar spine disorder became final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

In August 1990, the Veteran petitioned to reopen his claim for service connection for a lumbar spine disorder. In a September 1990 rating decision, the RO denied reopening the claim. The Veteran initiated a timely appeal and in December 1993, the Board reopened the claim. In January 1995, the RO denied service connection.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103. In October 1999, the Court affirmed the Board's decision. 

In September 2003, the Veteran petitioned to reopen his claim. In a September 2004 rating decision, the RO denied reopening the claim because the evidence was new but not material. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the November 2005 statement of the case (SOC). 

Evidence submitted since the final December 1996 Board decision consists of additional private medical records, VA treatment records and the Veteran's statements. Private medical records and VA treatment records show continuous treatment for low back pain but do not provide evidence regarding the onset or etiology of the Veteran's lumbar spine disorder, to include degenerative disc disease (DDD). The Veteran's statements continue to assert that his current lumbar spine disorder was caused by a truck accident that injured his back while in service. 

Based on the above, new and material evidence has not been received to reopen a claim for service connection for a lumbar spine disorder. 

The Board has considered the VA treatment records added to the claims file since the December 1996 Board decision. These records show continuous complaints and treatment for low back pain, but do not provide evidence regarding the onset or etiology of the Veteran's lumbar spine disorder, nor a link between his current lumbar disorder and his active service. 

The Board has considered the private treatment records added to the claims file since the December 1996 Board decision. These records show continuous complaints and treatment for low back pain, but do not provide evidence regarding the onset or etiology of the Veteran's lumbar spine disorder, nor a link between his current lumbar disorder and his active service. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The Board has considered the Veteran's statements added to the claims file since the December 1996 Board decision. The statements are new but not material to the claim. The Veteran maintains the back injury he incurred in service after he fell off a truck is the direct cause of his current lumbar spine disorder. These contentions are cumulative and redundant of his previous contentions at the time of his prior claims.

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claim of service connection, namely that the injury he sustained while on active service caused or is otherwise related to his current lumbar disorder, and does not raise a reasonable possibility of substantiating the claim. Therefore, new and material evidence has not been received to reopen the claim for service connection for a lumbar spine disorder. The requirements to reopen this claim have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Nasal/sinus disorder, to include sinusitis and rhinitis

The Veteran contends an upper respiratory infection in December 1969 demonstrated the onset of his current nasal/sinus disorder. In July 1970, imaging showed "normal" sinuses, but with engorged nasal turbinates compatible with an allergic rhinitis finding. There are no other complaints, diagnoses or treatments for sinus or nasal symptoms in service.

The Veteran had nasal surgery in 1990 to correct a bone and cartilage deformity, and again in March 2011 to remove a sinus cyst. The Veteran reported at medical examinations that his nasal symptoms improved after each surgery and when using Flonase. During the course of the appeal, the Veteran has demonstrated probable chronic sinusitis and probable allergic rhinitis, but otherwise has not been diagnosed with chronic sinusitis outside of self-reporting such a diagnosis during reports of medical history taken at examinations.  

In October 2009 the Veteran complained of sinus pain, and reported a history of moderate, dull sinus pain "for years." His physician assessed him with sinusitis and arranged for a referral to a specialist. 
 
In November 2009 a board-certified otolaryngologist conducted comparative CT scans. The images showed moderate right maxillary sinus mucosal thickening, mild mucosal thickening in the frontal, left maxillary and ethmoid sinuses, with mild rightward nasal septal deviation. The physician recommended surgery to remove the mucosal cyst. 

The November 2012 VA medical examiner noted the Veteran denied having purulent sinusitis and allergic rhinitis symptoms. He also noted the previous surgeries, but that the Veteran reported a diagnosis of chronic sinusitis. The examiner also noted the Veteran's main complaint was nighttime nasal congestion. X-rays revealed "very adequate airways" even with a mild deviation of the posterior septum and normal paranasal sinus. The Veteran's reported symptoms suggested non-allergic rhinitis. The examiner opined that the Veteran's subjective nasal and sinus complaints were not incurred or aggravated by service. 

The Veteran again underwent comparative CT scans in February 2014. The physician noted trace mucoperiosteal disease in the postoperative sinuses, indicating recurrent sinusitis.

In January 2016, the same November 2012 VA medical examiner noted 2010 CT scans, which indicated no abnormalities and no features suggesting sinusitis. The scan did show a mild cyst, which the Veteran had removed in March 2011. The examiner opined "the Veteran does not have a diagnosed nasal/sinus disorder to include sinusitis and rhinitis that is at least as likely as not incurred in or caused by [the] acute, diffuse upper respiratory infection during service." 

The examiner noted there was no evidence nor expectation that an acute, upper respiratory infection diagnosed in December 1969 would result in chronic sinus infections. He noted that the July 1970 sinus x-rays were normal. He also noted there is no x-ray in the claims file that suggested sinusitis was present. The examiner also explained the reasons warranting the two nasal surgeries, neither of which were from an injury or previous infection, nor for chronic or recurring sinusitis. The examiner could not opine on the etiology of the Veteran's complaints of nighttime nasal congestion, but he confirmed that the Veteran's upper respiratory infection incurred during service did not demonstrate the onset of the Veteran's current sinus congestion complaints. 

The preponderance of the evidence is against finding service connection for a nasal/sinus disorder. The Veteran does not currently have a diagnosis of a nasal and/or sinus disorder, to include sinusitis or rhinitis. In addition, there is no probative medical evidence that links the Veteran's nasal congestion symptoms to his in-service diagnosis of an upper respiratory infection (URI) in December 1969 or his engorged nasal turbinates in July 1970. 

The Veteran has continuously asserted that his current nasal congestion symptoms are etiologically related to his in-service nasal and sinus complaints. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current nasal congestion symptoms. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). A nasal and/or sinus disorder, to include sinusitis and rhinitis, requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current nasal congestion symptoms and its relationship to the Veteran's in-service nasal and sinus complaints.

The Veteran does not currently demonstrate a diagnosed nasal and/or sinus disorder, to include sinusitis and rhinitis. In addition, there is no probative medical evidence linking the Veteran's in-service nasal or sinus symptoms to his current nasal congestion symptoms. Instead, a review of probative medical evidence indicates that the Veteran's sinuses were "normal" in July 1970 and that a URI does not demonstrate the onset of chronic nasal congestion symptoms. Service connection for a nasal/sinus disorder is denied. 

B. Hiatal hernia with reflux esophagitis and GERD

The Veteran was diagnosed with hiatal hernia with reflux esophagitis in August 2003, over thirty years after separation from service. In 2012 the Veteran was diagnosed with gastroesophageal reflux disease (GERD). The Veteran contends he demonstrated the onset of these conditions in service, or alternatively, that he developed hiatal hernia with reflux esophagitis and GERD as a result of his service-connected PUD. There are no complaints, diagnoses or treatments for symptoms of hiatal hernia, reflux esophagitis or GERD in service. 

In November 2003, the VA staff radiologist noted a "small sliding type of hiatal hernia with minimal gastroesophageal reflux seen." He did not opine on the etiology of his findings. 

In December 2005, a VA medical examiner noted the August 2003 diagnosis of a hiatal hernia and the November 2003 findings of reflux esophagitis. He opined that the Veteran's hiatal hernia "was not related to [the Veteran's] previous peptic ulcer disease."

The November 2012 VA medical examiner reviewed the Veteran's claims file for hiatal hernia, reflux esophagitis, and GERD. He noted that the Veteran's main complaint was heartburn and that he reported the onset of these symptoms in approximately 2003. The examiner also noted that in-service gastrointestinal (GI) studies did not show evidence of GERD, hiatal hernia or esophagitis in service. He opined that the Veteran's hiatal hernia, reflux esophagitis and GERD were not incurred or aggravated by service.

In January 2016, the same November 2012 VA medical examiner reviewed the entire claims file and noted that the Veteran's first report of GERD-related symptoms was in the 1990s, over 20 years after separation from service. The examiner also noted that previous gastrointestinal (GI) imaging in April 1971, September 1975, September 1984, April 1989 and March 1991, did not find evidence of hiatal hernia, reflux esophagitis or GERD. 

The examiner also explained that a PUD diagnosis stems from the existence of the h. pylori virus, and while the condition may cause small amounts of gastric fluid in the esophagus, PUD can be treated, cured and generally demonstrates with upper abdominal pain, often radiating to the back, bloating and gastric pain caused by gastric outlet obstruction. The examiner noted that conversely, GERD-related symptoms indicate an obstructed or otherwise ill-functioning esophagus sphincter, most often caused by obesity. The examiner opined that the Veteran's hiatal hernia with reflux esophagitis and GERD was not incurred or related to service. The examiner was not able to opine as to whether the Veteran's PUD aggravated his GERD without resorting to speculation because he was unable to determine a baseline level of severity of the Veteran's GERD. However, the examiner noted that PUD "is not an accepted medical etiology for lower esophageal sphincter insufficiency/chronic GERD."

The preponderance of the evidence is against finding service connection for hiatal hernia with reflux esophagitis and GERD, to include as secondary to service-connected PUD. The Veteran did not demonstrate hiatal hernia, reflux esophagitis or GERD symptoms in service. In addition, the VA medical examiner noted that while PUD symptoms may include vomiting and gastric pain, PUD is not a medically-recognized precursor to hiatal hernia, reflux esophagitis or GERD. In addition, there is no probative medical evidence linking the Veteran's service-connected PUD to the development or aggravation of his hiatal hernia, reflux esophagitis, or GERD.

The Board has considered the Veteran's July 2013 submissions of internet-based articles on the onset and causes of hiatal hernia, esophagitis, and GERD. These articles provide general information only, and are of minimal probative value. They do not expressly address the Veteran's history, which has been otherwise reviewed by competent medical examiners, and accompanied by relevant clinical study. See Wallin v. West, 11 Vet. App. 509 (1998) (observing that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314 (1998)); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012) (Board decision affirmed where Board recited law with respect to the probity of medical treatise evidence and found that it did not show to any degree of specificity that the Veteran's disorder was linked to military service).

The Veteran has continuously indicated throughout the appeal that his current hiatal hernia, reflux esophagitis and GERD demonstrated in stomach symptoms while in service, and that alternatively, are directly related to his service-connected PUD. As mentioned above, the Veteran is not competent to establish a nexus through his own lay assertions on medically complex questions such as the etiology of hiatal hernia, esophagitis, and GERD. Probative medical evidence shows that the Veteran was not diagnosed or treated for these symptoms in service, and is at most speculative regarding whether the Veteran's PUD caused or aggravated these symptoms after separation. Service connection for hiatal hernia with reflux esophagitis and GERD is therefore denied. 

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Veteran's service-connected PUD is rated at 10 percent disabling under DC 7305. 

Under DC 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year. A 20 percent evaluation is in order for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. A 40 percent evaluation contemplates a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A rating of 60 percent is assigned to severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 CFR § 4.114, DC 7305.

The November 2003 VA medical examiner noted the Veteran complained of periodic episodes of gas, indigestion, nausea and burning in the epigastrium, but had no complaints of vomiting, diarrhea or constipation. He also noted the Veteran had not had a gastric bleed and that his weight was normal. The VA radiologist who  interpreted the images taken of the Veteran stomach noted "the stomach otherwise does not show any evidence of ulcer crater spasm or deformity." 

The December 2005 VA medical examiner noted the Veteran's reported symptoms of increased pyrosis (heartburn), dysphagia, burning in his throat, diarrhea, and occasional nausea and vomiting. The examiner reviewed previous stomach images and opined the Veteran then no longer demonstrated evidence of a peptic ulcer. 

The November 2012 VA medical examiner noted the Veteran complained of nighttime nausea and heartburn, with no vomiting. The Veteran reported recurring episodes of non-severe symptoms at least four or more time a year lasting from one to nine days. He did not report severe symptoms. He reported periodic abdominal pain which was relieved by standard ulcer therapy. The Veteran also reported recurrent nausea of four or more times a year lasting at least one to nine days. He did not report vomiting, hematemesis or melena. He reported no incapacitating episodes. The examiner noted the Veteran demonstrated mild tenderness on palpitation. The examiner also noted the Veteran's symptoms did not impact his ability to work.  

During a July 2013 examination the Veteran reported he did not have a history of chronic abdominal pain, vomiting or diarrhea. 

In January 2016, the same November 2012 VA medical examiner noted the Veteran reported increased and continuous stomach pain. He also reported periodic nausea and vomiting of four of more episodes a year that lasted on average less than one day. The Veteran did not report incapacitating episodes or that the condition impacted his ability to work.

The preponderance of the evidence is against the claim for a higher rating. Throughout the appellate period, the Veteran did not report moderate or severe symptoms. Moderate symptoms are recurring episodes of severe symptoms lasting on average 10 days in duration with a frequency of two to three times a year. The Veteran's symptoms, given their duration and frequency, show the Veteran had recurring mild symptoms. Thus a rating in excess of 10 percent is not warranted.  


ORDER

New and material evidence not having been received, the petition to reopen a claim for service connection for a lumbar spine disorder is denied.

Service connection for a sinus/nasal disorder, to include sinusitis and rhinitis, is denied.

Service connection for hiatal hernia with reflux esophagitis and GERD is denied.

A rating in excess of 10 percent for peptic ulcer disease is denied. 




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


